UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
RICKY R. FRANKLIN, )
)
Plaintiff, ) Case No. 1:19-CV-3852-MLB
) Honorable Judge Michael L.
V. ) Brown
)
CITIMORTGAGE, INC., )
)
Defendant. ) JURY TRIAL DEMANDED
)

MOTION FOR LEAVE OF ABSENCE
COMES NOW Amy L. Hanna Keeney, lead counsel for Defendant

CitiMortgage, Inc. (“Movant”), and pursuant to Local Rule 83.1(E)(4), hereby
respectfully files her Motion for Leave of Absence in the above styled action as
follows:
ls
Movant requests a leave of absence for the period of June 16, 2021, through
October 1, 2021, during which time she will be away from the practice of law on
maternity leave.
2
As shown by the Certificate of Service to this Motion, Pro Se Plaintiff has

been served with a copy of this Motion.
WHEREFORE, Movant respectfully request that this Court grant the Motion

for Leave of Absence and for such other and further relief as this Court deems just

and appropriate.

Respectfully submitted this 4th day of May, 2021.

3424 Peachtree Road NE
Suite 1600

Atlanta, Georgia 30326
Telephone: (470) 427-3700
Facsimile: (404) 238-9674
amyhanna.keeney@arlaw.com

 

ADAMS AND REESE LLP

/s/ Amy L. Hanna Keeney
Amy L. Hanna Keeney
Georgia Bar No. 509069

 
CERTIFICATE OF COMPLIANCE

The undersigned hereby certify that the foregoing has been prepared in Times

New Roman 14 font and is in compliance with United States District Court, Northern

District of Georgia Local Rule 5.1.

Respectfully submitted this 4th day of May, 2021.

3424 Peachtree Road NE
Suite 1600

Atlanta, Georgia 30326
Telephone: (470) 427-3700
Facsimile: (404) 238-9674
amyhanna.keeney@arlaw.com

ADAMS AND REESE LLP

/s/ Amy L. Hanna Keeney
Amy L. Hanna Keeney
Georgia Bar No. 509069
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
RICKY R. FRANKLIN, )
)
Plaintiff, ) Case No. 1:19-CV-3852-MLB
) Honorable Judge Michael L.
Vv. ) Brown
)
CITIMORTGAGE, INC., )
)
Defendant. ) JURY TRIAL DEMANDED
)
CERTIFICATE OF SERVICE

 

I hereby certify that on May 4, 2021, I electronically filed the foregoing
MOTION FOR LEAVE OF ABSENCE and, in accordance with Standing Order
No. 19-01, caused a copy to be served by certified U.S. Mail, return receipt
requested, to:

Ricky R. Franklin

708 Brambling Way
Stockbridge, GA 30281

(Signature appears on the following page.)
ADAMS AND REESE LLP

/s/ Amy L. Hanna Keeney
Amy L. Hanna Keeney
Georgia Bar No. 509069

Counsel for Defendant CitiMortgage, Inc.

3424 Peachtree Road, NE, Suite 1600
Atlanta, GA 30326

Tel: (470) 427-3700

Fax: (404) 500-5975
amyhanna.keeney(arlaw.com
